Citation Nr: 0019905	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-37 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
rating for diabetes mellitus.

2.  Entitlement to a disability rating in excess of 60 
percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran-appellant served on active duty from July 1980 to 
October 1986.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 1999, it was remanded to the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development.  Following 
the completion of the requested development, the case was 
returned to the Board and is now ready for further appellate 
review.  


REMAND

In August 1999, the case was remanded to the RO for the 
purpose of follow-up development regarding a May 1998 letter 
that the veteran had received from a Manager of Human 
Resources of the United States Postal Service (USPS).  This 
development was deemed necessary because the letter had 
referred to the medical evaluation and consequent 
disqualification of the veteran for USPS employment due to her 
history of diabetes mellitus, and because under the applicable 
diagnostic codes, the "avoidance of strenuous occupational or 
recreational activities" is one of the factors for 
consideration for the evaluation of diabetes mellitus.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (1999).  

Pursuant to the Board's remand, the RO made a diligent effort 
to obtain the reputed evidence.  Finally, in March 2000, a 
copy of a letter was received, dated March 13, 1998, that had 
been directed from Dr. Richard Havel, M.D., MPH, of the Office 
of the Associate Medical Director of the USPS, to the Office 
of Personnel Management (OPM).  The letter stated that medical 
records concerning the veteran were enclosed, and that the 
veteran was service-connected for euthyroid goiter and 
diabetes mellitus, and rated as 50 percent disabled.  It noted 
that the veteran had been examined by Dr. Frank Anderson on 
February 9, 1998, and was thereafter examined by a specialist 
for the purpose of determining her necessary work 
restrictions.  The letter stated that night shift work was the 
recommended work restriction, and concluded that it was deemed 
inadvisable for the veteran to be placed in the position for 
which she had applied, namely that of a "PTF Mark-up," since 
the job required night shift work.  

In May 2000, the veteran's representative submitted a request 
for a remand, noting that the "enclosed . . . medical 
records" referred to in the March 13, 1998, letter from Dr. 
Havel had not been sought or otherwise associated with the 
claims file.  These records would presumably include the 
February 1998 examination report of Dr. Anderson, and the 
report of the subsequent specialist examination referred to in 
the letter.  

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the duty 
to assist the veteran includes obtaining medical records where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  As noted 
above, it appears that there are potentially pertinent medical 
records or opinions that have not been obtained.

Under the circumstances, the Board is compelled to remand this 
case to the RO for the following actions:  

1.  After securing any necessary 
authorizations and information from the 
veteran, the RO should request from USPS, OPM, 
Dr. Richard Havel, and/or Dr. Frank Anderson, 
copies of the medical records pertaining to 
the veteran referred to in the March 13, 1998, 
letter from Dr. Havel.  Copies of the February 
1998 examination report of Dr. Anderson, and 
the report of the subsequent specialist 
examination referred to in the letter should 
also be specifically requested.  Any records 
obtained should be associated with the 
veteran's claims file. 

2.  The veteran's claim should be reviewed by 
the RO.  If additional development is deemed 
necessary in light of any evidence obtained, 
the RO should undertake such development.  If 
the veteran's claim continues to be denied, 
then she and her representative should be 
provided with a supplemental statement of the 
case.  That supplemental statement of the case 
should specifically address any new relevant 
evidence accumulated or submitted by the 
veteran in the pursuit of her claim.  

The veteran should then be given the opportunity to respond, 
and the case should be returned to the Board for further 
review.  The purpose of this remand is to ensure due process 
of law.  The Board intimates no opinion, legal or factual, as 
to the determination warranted in this case by reason of this 
remand.  No action by the veteran is required, until she is so 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

